UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2013 PATHFINDER BANCORP, INC. (Exact name of Registrant as specified in its charter) Commission File Number: 000-23601 Federal 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4c under the Exchange Act (17 CFR 240.13e-4c)) Item 7.01 Regulation FD Disclosure Pathfinder Bancorp, Inc.’s Annual Meeting of Shareholders was held on April 24, 2013. A copy of the presentation that was presented at the Shareholders’ Meeting is attached as Exhibit 99.1 and is being furnished to the SEC and shall not be deemed “filed” for any purpose. Item 9.01 Financial Statements and Exhibits Exhibit 99 – Pathfinder Bancorp, Inc.’s Presentation to Shareholders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PATHFINDER BANCORP, INC. Date:April 24, 2013 By: /s/ Thomas W. Schneider Thomas W. Schneider President and Chief Executive Officer Exhibit No.Description Ex-99.1Pathfinder Bancorp, Inc.’s Presentation to Shareholders
